Exhibit 10.57
 
Lock-up, Registration Rights and Exchange Agreement
 
LOCK-UP, REGISTRATION RIGHTS AND EXCHANGE AGREEMENT (this “Agreement”), dated as
of June 6, 2000, by and between IDT Corporation, a Delaware corporation (the
“Company”), and Liberty Media Corporation, a Delaware corporation (the
“Investor”).
 
WHEREAS, the Company and the Investor have entered into a Subscription
Agreement, dated as of March 24, 2000 and amended as of May 26, 2000 (the
“Subscription Agreement”), pursuant to which the Investor has agreed to
purchase, or cause its designee to purchase, and the Company has agreed to sell
to Investor or its designee, shares (the “Investor Securities”) of the Common
Stock, par value $0.01 per share, of the Company (the “Common Stock”); and
 
WHEREAS, it is a condition to the consummation of the Subscription Agreement
that the Company and Investor enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
Section 1. Definitions. (a) For the purposes of this Agreement:
 
“Act” means the Securities Act of 1933, as amended.
 
“Affiliate” means, with respect to any person, any other person directly or
indirectly controlling, controlled by or under common control with the first
such person.
 
“Class B Common Stock” means the Class B Common Stock, par value $0.01 per
share, of the Company to be authorized pursuant to the Charter Amendment
referred to in Section 2.13.
 
“Closing” and “Closing Date” mean the date of the Closing, as such term is
defined in the Subscription Agreement.
 
“Holder” means a holder of Registrable Securities or, unless the context
otherwise requires, securities convertible into or exercisable for Registrable
Securities.
 
“Initially Issued Number” means the total number of Investor Securities issued
to the Investor at the Closing or, if applicable, the total number of shares of
Class B Common Stock issuable in exchange for all of the Investor Securities if
all of the initially issued Investor Securities continued to be outstanding
immediately prior to the Exchange Date, in each case, as appropriately adjusted
for stock splits, stock dividends, reverse stock splits and other similar events
affecting the Common Stock or the Class B Common Stock.
 
“person” means any individual, partnership, corporation, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or agency or political subdivision thereof, or other
entity.



--------------------------------------------------------------------------------

 
“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Act, and
the declaration or ordering of effectiveness of such registration statement.
 
“Registrable Securities” means the Investor Securities, or the shares of Class B
Common Stock for which the Investor Securities are exchanged in accordance with
Section 2.13 (collectively, the “Securities”); provided, however, that such
Securities shall cease to be Registrable Securities when and to the extent that
(i) such Securities have been sold pursuant to an effective registration
statement under the Act, (ii) such Securities have become eligible for resale
pursuant to Rule 144(k) of the Act (or any similar provision then in force) or
(iii) such Securities have ceased to be outstanding.
 
(b) Capitalized terms used and not otherwise defined in this Agreement have the
meaning ascribed to them in the Subscription Agreement.
 
Section 2. Registration Rights.
 
2.1. (a) Registration Upon Demand. At any time on or after the first anniversary
of the Closing Date, one or more Holders that in the aggregate beneficially own
at least 20% of the Registrable Securities may make a demand that the Company
effect the registration of all or part of such Holders’ Registrable Securities
(a “Demand Registration”). Upon receipt of a valid request for a Demand
Registration, the Company shall promptly, and in any event no later than 15 days
after such receipt, notify all other Holders of the making of such demand and
shall use its reasonable efforts to register under the Act as expeditiously as
may be practicable the Registrable Securities which Holders have requested the
Company to register in accordance with this Section 2.1. Notwithstanding the
foregoing, the Company shall only be required to effect a registration if the
number of Registrable Securities that the Company shall have been requested to
register shall, in the aggregate, (i) represent at least 20% of the Initially
Issued Number or (ii) represent all of the Registrable Securities then held by
all Holders. The Holders shall together have the right to two Demand
Registrations pursuant to this Section 2.1(a), provided, however, that no more
than one such Demand Registration may be requested in any 12 month period.
 
(b) Effective Registration Statement. A registration requested pursuant to
Section 2.1 (a) hereof shall not be deemed to have been effected (i) if a
registration statement with respect thereto has not been declared effective by
the Securities and Exchange Commission (“SEC”), (ii) if after it has become
effective and prior to the date ninety (90) days after the effective date, such
registration is materially interfered with by any stop order, injunction or
similar order or requirement of the SEC or other governmental agency or court
for any reason not attributable to the fault of any of the Holders, or (iii) the
conditions to closing specified in the underwriting agreement, if any, entered
into in connection with such registration are not satisfied or waived, other
than by reason of a failure on the part of a Holder to perform its obligations
under such underwriting agreement.
 
(c) Piggyback Registration. If the Company proposes to file a registration
statement under the Act with respect to an offering of its equity securities for
its own account or for the account of another person or entity (other than a
registration statement on Form S-4 or S-



2



--------------------------------------------------------------------------------

8 (or any substitute forms that may be adopted by the Commission)), the Company
shall give written notice of such proposed filing to the Holders at the address
set forth in the share register of the Company as soon as reasonably practicable
(but in no event less than 7 business days before the anticipated filing date),
undertaking to provide each Holder the opportunity to register on the same terms
and conditions such amount of Registrable Securities as such Holder may request
(a “Piggyback Registration”). Each Holder will have 5 business days after
receipt of any such notice to notify the Company as to whether it wishes to
participate in a Piggyback Registration (which notice shall not be deemed to be
a request for a Demand Registration). If the registration statement is filed on
behalf of a person or entity other than the Company, the Company will use its
reasonable best efforts to have the Registrable Securities that the Holders wish
to sell included in the registration statement. If the Company or the person or
entity for whose account such offering is being made shall determine in its sole
discretion not to register or to delay the proposed offering, the Company may,
at its election, provide written notice of such determination to the Holders and
(i) in the case of a determination not to effect the proposed offering, shall
thereupon be relieved of the obligation to register such Registrable Securities
in connection therewith and (ii) in the case of a determination to delay a
proposed offering, shall thereupon be permitted to delay registering such
Registrable Securities for the same period as the delay in respect of the
proposed offering.
 
If the Registrable Securities requested to be included in the Piggyback
Registration by any Holder differ from the type of securities proposed to be
registered by the Company and the managing underwriter for such offering advises
the Company that due to such differences the inclusion of such Registrable
Securities would cause a material adverse effect on the price of the offering (a
“Material Adverse Effect”), then (x) the number of such Holders’ Registrable
Securities to be included in the Piggyback Registration shall be reduced to an
amount which, in the opinion of the managing underwriter, would eliminate such
Material Adverse Effect or (y) if no such reduction would, in the opinion of the
managing underwriter, eliminate such Material Adverse Effect, then the Company
shall have the right to exclude all such Registrable Securities from such
Piggyback Registration, provided, that no other securities of such type are
included and offered for the account of any other Person in such Piggyback
Registration. Any partial reduction in number of Registrable Securities of any
Holder to be included in the Piggyback Registration pursuant to clause (x) of
the immediately preceding sentence shall be effected pro rata based on the ratio
which such Holder’s requested securities bears to the total number of securities
requested to be included in such Piggyback Registration by all persons or
entities other than the Company who have the contractual right to request that
their securities be included in such registration statement and who have
requested that their securities be included. If the Registrable Securities
requested to be included in the registration statement are of the same type as
the securities being registered by the Company and the managing underwriter
advises the Company that the inclusion of such Registrable Securities would
cause a Material Adverse Effect, the Company will be obligated to include in
such registration statement, as to each Holder, only a portion of the
Registrable Securities such Holder has requested be registered equal to the
ratio which such Holder’s requested securities bears to the total number of
securities requested to be included in such registration statement by all
persons or entities (other than any persons or entities initiating such
registration request) who have the contractual right to request that their
securities be included in such registration statement and who have requested
their securities be included. If the Company initiated the registration, then
the Company may include all of its securities in such registration statement
before any such Holder’s requested securities



3



--------------------------------------------------------------------------------

are included. If another securityholder initiated the registration, then the
Company may not include any of its securities in such registration statement
unless all Registrable Securities requested to be included in the registration
statement by all Holders are included in such registration statement. If as a
result of the provisions of this Section 2.1(c) any Holder shall not be entitled
to include all Registrable Securities in a registration that such Holder has
requested to be so included, such Holder may withdraw such Holder’s request to
include Registrable Securities in such registration statement prior to its
effectiveness.
 
2.2. Blackout Periods for Holders. If the board of directors of the Company
determines in good faith that the registration of Registrable Securities
pursuant to Section 2.1 (a) hereof (or the use of a registration statement or
related prospectus) would be materially detrimental to the Company or its
shareholders because such filing would require disclosure of material non-public
information or would materially interfere with the Company’s financing plans,
and therefore the board of directors determines that it is in the Company’s best
interest to defer the filing of the registration statement, and promptly gives
the Holders written notice of such determination in the form of a certificate
signed by an executive officer of the Company following their request to
register any Registrable Securities pursuant to Section 2.1(a), the Company
shall be entitled to postpone the filing of the registration statement otherwise
required to be prepared and filed by the Company pursuant to Section 2.1 (a)
hereof for a reasonable period of time, but not to exceed 60 days (a “Demand
Blackout Period”) after the date of such request, provided that the Company’s
exercise of its rights under this Section 2.2 (i) shall not result in Demand
Blackout Periods for more than 180 days in any 365 day period, (ii) shall not
result in Demand Blackout Periods that are separated by less than 45 days and
(iii) shall only be effective when and for so long as the officers and directors
of the Company and other holders, if any, of registration rights with respect to
the Company’s securities are similarly restricted from buying or selling
securities of the Company and/or exercising their registration rights, as
applicable. The Company shall promptly notify each Holder of the expiration or
earlier termination of any Demand Blackout Period.
 
2.3. Obligations of the Company. Whenever the Company is required to effect the
registration of any Registrable Securities under this Section 2, the Company
shall, at its expense and as expeditiously as may be practicable:
 
(a) Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its reasonable efforts to cause such registration
statement to become effective and, upon the request of the Holders of a majority
of the Registrable Securities registered thereunder, use reasonable efforts to
keep such registration statement effective for not less than 120 days, unless
all Registrable Securities included therein are earlier sold.
 
(b) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of
applicable law with respect to the disposition of all of the Registrable
Securities covered by such registration statement.
 
(c) Use its best efforts to qualify such Registrable Securities (i) for listing
on the Nasdaq National Market or listing on the New York Stock Exchange, Inc. or
(ii) if neither such quotation system or exchange is available for quotation or
listing, for listing on a national



4



--------------------------------------------------------------------------------

securities exchange selected by a majority in interest of the Holders of the
Registrable Securities being registered.
 
(d) Furnish to the Holders of Registrable Securities registering such securities
such numbers of copies of a prospectus, including a preliminary prospectus (in
the event of an underwritten offering), in conformity with the requirements of
applicable law, and such other documents as each such Holder may reasonably
request in order to facilitate the disposition of Registrable Securities owned
by it.
 
(e) Use reasonable efforts to register and qualify the securities covered by
such registration statement under state blue sky laws in any U.S. jurisdictions
in which such registration and qualification is reasonably requested by any
Holder; provided, that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such jurisdictions.
 
(f) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form and
substance as agreed to by the Company and the managing underwriter of such
offering.
 
(g) Promptly notify the Holders in writing: (i) when the registration statement,
the prospectus or any prospectus supplement related thereto or post-effective
amendment to the registration statement has been filed, and, with respect to the
registration statement or any post-effective amendment thereto, when the same
has become effective; (ii) of any request by the SEC for amendments or
supplements to the registration statement or related prospectus or any written
request by the SEC for additional information; (iii) of the issuance by the SEC
of any stop order suspending the effectiveness of the registration statement or
prospectus or any amendment or supplement thereto or the initiation of any
proceedings by any person for that purpose, and promptly use its reasonable
efforts to prevent the issuance of any stop order or to obtain its withdrawal if
such stop order should be issued; and (iv) of the receipt by the Company of any
written notification with respect to the suspension of the qualification of any
Registrable Securities for sale in any jurisdiction or the initiation or overt
threat of any proceeding for such purpose.
 
(h) Notify the Holders in writing on a timely basis, at any time when a
prospectus relating to such Registrable Securities is required to be delivered
under applicable law, of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and at the request of
any such Holder promptly prepare and furnish to such Holder a reasonable number
of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the offerees of such securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing. Upon receipt of any notice of the occurrence of any event of the kind
described in the preceding sentence, each Holder will cease using such
prospectus until receipt by the Holders of the copies of such supplemented or
amended prospectus. If so requested by the Company, each Holder will



5



--------------------------------------------------------------------------------

deliver to the Company any copies of such prospectus then in its possession
(other than one permanent file copy). If the Company shall give such notice, the
Company shall extend the period during which such registration statement shall
be maintained effective as provided in Section 2.3(a) hereof by the number of
days during the period from and including the date of the giving of such notice
to the date when the Company shall make available to the Holders such
supplemented or amended prospectus.
 
(i) Furnish, at the request of any Holder participating in the registration, on
the date that such Registrable Securities are delivered to the underwriters for
sale, if such securities are being sold through underwriters, or, if such
securities are not being sold through underwriters, on the date that the
registration statement with respect to such securities becomes effective, (i) an
opinion, dated as of such date, of the counsel representing the Company for the
purposes of such registration, in form and substance as if customarily given to
underwriters in an underwritten public offering and reasonably satisfactory to a
majority in interest of the Holders participating in the registration, addressed
to the underwriters, if any, and to the Holders participating in the
registration of Registrable Securities and (ii) a “Cold Comfort” letter dated as
of such date, from the independent certified public accountants to the
underwriters in an underwritten public offering and reasonably satisfactory to a
majority in interest of the Holders participating in the registration, addressed
to the board of directors of the Company, to the underwriters, if any, and if
permitted by applicable accounting standards, to the Holders participating in
the registration of Registrable Securities.
 
(j) Use reasonable efforts to cause the transfer agent to remove restrictive
legends on certificates representing the securities covered by such registration
statement, as the Company determines to be appropriate, upon advice of counsel.
 
(k) Prepare and file with the SEC, promptly upon the request of any such
Holders, any amendments or supplements to such registration statement or
prospectus which, in the opinion of counsel for such Holders, is required under
the Act or the rules and regulations thereunder in connection with the
distribution of the Registrable Securities by such Holders.
 
(l) Make available for inspection by any Holder of such Registrable Securities,
any underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
Holder or underwriter (collectively, the “Inspectors”), all pertinent financial
and other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information (together with the
Records, the “Information”) reasonably requested by any such Inspector in
connection with such registration statement. Any of the Information that the
Company determines in good faith to be confidential, and of which determination
the Inspectors are so notified, shall not be disclosed by the Inspectors unless
(i) the release of such Information is ordered pursuant to a subpoena or other
order from a court of competent jurisdiction, (ii) such Information has been
made generally available to the public, (iii) as necessary to enforce a Holder’s
rights under this Agreement or (iv) such Holder of Registrable Securities
requiring such information agrees to enter into a confidentiality agreement in
customary form and subject to customary exceptions. Each Holder of Registrable
Securities shall be responsible for any breach of the foregoing covenant by any
Inspector retained by or on



6



--------------------------------------------------------------------------------

behalf of such Holder. The Holder of Registrable Securities, agrees that it
will, upon learning that disclosure of such Information is sought in a court of
competent jurisdiction, give notice to the Company and allow the Company, at the
Company’s expense, to undertake appropriate action to prevent disclosure of the
Information deemed confidential and the Inspectors shall not disclose such
Information until such action is determined.
 
(m) Provide a CUSIP number for the Registrable Securities included in any
registration statement not later than the effective date of such registration
statement.
 
(n) Cooperate with each selling Holder and each underwriter participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the National Association of
Securities Dealers, Inc.
 
(o) During the period when the prospectus is required to be delivered under the
Act, promptly file all documents required to be filed with the SEC pursuant to
Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”).
 
(p) Make generally available to its securityholders, as soon as reasonably
practicable, an earnings statement covering a period of 12 months, beginning
within three months after the effective date of the registration statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Act and the rules and regulations of the SEC thereunder.
 
(q) Provide a transfer agent and registrar (which may be the same entity and
which may be the Company) for such Registrable Securities.
 
(r) Use its reasonable efforts to take all other steps necessary to effect the
registration of such Registrable Securities pursuant to the terms contemplated
hereby.
 
2.4. Furnish Information.
 
(a) It shall be a condition precedent to the obligation of the Company to
include any Registrable Securities of any Holder in a registration statement
pursuant to this Section 2 that the Holder shall furnish to the Company such
information regarding itself, the Registrable Securities held by it, any other
securities of the Company held by it, and the intended method of disposition of
such Registrable Securities as shall be required to effect the registration of
the Registrable Securities held by such Holder. Any such information shall be
provided to the Company within any reasonable time period requested by the
Company.
 
(b) Each Holder shall notify the Company, at any time when a prospectus is
required to be delivered under applicable law, of the happening of any event as
a result of which the prospectus included in the applicable registration
statement, as then in effect, in each case only with respect to information
provided by such Holder, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing. Such Holder shall immediately upon the happening of any such event
cease using such prospectus. Any other Holders shall cease using such prospectus
immediately upon receipt of notice from the Company to that effect. If so
requested by the Company, each Holder shall promptly return to the



7



--------------------------------------------------------------------------------

Company any copies of such prospectus in its possession (other than one
permanent file copy). The Company shall promptly prepare and furnish to each
such Holder a reasonable number of copies of a supplement to or an amendment of
such prospectus as may be necessary so that, as thereafter delivered to the
offerees of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing.
 
2.5. Expenses of Registration. The Company shall bear and pay all reasonable
expenses incurred in connection with any registration, filing or qualification
of Registrable Securities pursuant to this Section 2, including (without
limitation) all registration, filing and qualification fees, printers’ and
accounting fees, but excluding underwriting discounts and commissions relating
to the Registrable Securities. The Company also shall be required to pay and
bear the reasonable legal fees of not more than one counsel for the Holders in
an amount not to exceed $50,000 in connection with any registration.
 
2.6. Underwriting Requirements. In connection with any underwritten offering of
a Holder’s Registrable Securities, the Company shall not be required under
Section 2.3 to register any of such Registrable Securities in connection with
such underwritten offering unless the Company consents to the underwriters
selected by the Holders participating in the registration (which consent shall
not be unreasonably withheld) and the Company shall be required to register
Registrable Securities only in such quantity as the lead managing underwriter
determines, in its good faith discretion, will not jeopardize the success of the
offering by the Company. To the extent that the lead managing underwriter will
not permit the registration of all of the Registrable Securities sought to be
registered, in the case of a registration pursuant to Section 2.1(a), the
Registrable Securities to be included shall be apportioned among the Holders on
a pro rata basis (based on the number of Securities proposed to be registered by
each); provided, however, that the right of the underwriters to exclude
Registrable Securities from the registration and underwriting as described above
shall be restricted such that all securities that are not Registrable Securities
and all securities that are held by persons who are employees or directors of
the Company (or any subsidiary of the Company) shall first be excluded from such
registration and underwriting before any Registrable Securities are so excluded.
Those Registrable Securities and other securities that are excluded from the
underwriting by reason of the managing underwriter’s marketing limitation and
all other Registrable Securities not originally requested to be so included
shall not be included in such registration and shall be withheld from the market
by the Holders thereof for a period, not to exceed 90 days, which the managing
underwriter reasonably determines necessary to effect the underwritten public
offering. No Holder of Registrable Securities shall be entitled to participate
in an underwritten offering unless such Holder enters into, and performs its
obligations under, one or more underwriting agreements and any related
agreements and documents (which may include an escrow agreement and/or a power
of attorney with respect to the disposition of the Registrable Securities), in
the form that such Holder shall agree to with the lead managing underwriter of
the transaction. If any Holder disapproves of the terms of any underwriting, it
may elect, prior to the execution of any underwriting agreement, to withdraw
therefrom by written notice to the Company and the lead managing underwriter.



8



--------------------------------------------------------------------------------

 
2.7. Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any registration as the result of
any controversy that might arise with respect to the interpretation or
implementation of this Section 2.
 
2.8. Indemnification. In the event any Registrable Securities are included in a
registration statement under this Section 2:
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder and each person, if any, who controls such Holder within the meaning
of the Act and the 1934 Act and their respective directors, officers, partners,
stockholders, members, employees, agents and representatives and each person, if
any, who controls such Holder within the meaning of the Act and the 1934 Act
(each, an “Indemnified Person”), against any losses, claims, damages, or
liabilities joint or several) to which they may become subject insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of, are based upon or relate to (collectively, a “Violation”) (x) any untrue
statement or alleged untrue statement of a material fact contained in such
registration statement, including any preliminary or final prospectus contained
therein or any amendments or supplements thereto or (y) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; or (z) any violation by
the Company of the Act, the 1934 Act, any state securities law or any rule or
regulation promulgated under the Act, the 1934 Act or any state securities law
in connection with the offering covered by any registration statement; and the
Company will pay to each Indemnified Person any reasonable legal or other
expenses incurred by it in connection with investigating or defending any such
loss, claim, damage, liability or action; provided that the indemnity agreement
contained in this Section 2.8(a) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld), nor shall the Company be liable in any such case for any
such loss, claim, damage, liability or action to the extent that it arises out
of or is based upon a Violation which occurs in reliance upon and in strict
conformity with written information furnished by a Holder expressly for use in
connection with such registration or is caused by any failure by the Holder to
deliver a prospectus or preliminary prospectus (or amendment or supplement
thereto) as and when required under the Act after such prospectus has been
timely furnished by the Company.
 
(b) To the extent permitted by law, each Holder will indemnify and hold harmless
the Company, each of its directors, each of its officers who has signed the
registration statement, and each person, if any, who controls the Company within
the meaning of the Act or the 1934 Act (each, an “Indemnified Person”), against
any losses, claims, damages or liabilities (joint or several) to which any of
the foregoing persons may become subject, insofar as such losses, claims,
damages or liabilities (or actions in respect thereto) arise out of or are based
upon any Violation, in each case to the extent (and only to the extent) that
such Violation is caused by (x) any untrue statement or alleged untrue statement
contained in, or by any omission or alleged omission from, information furnished
in writing to the Company by the Holder specifically and expressly for use in
any such registration statement or prospectus but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
so made in reliance upon and in strict conformity with written information
furnished by such Holder specifically for use in the preparation thereof or (y)
any failure by the Holder to deliver a



9



--------------------------------------------------------------------------------

prospectus or preliminary prospectus (or amendment or supplement thereto) as and
when required under the Securities Act after such prospectus has been timely
filed by the Company. Such Holder will pay any reasonable legal or other
expenses incurred by any Indemnified Person pursuant to this Section 2.8(b) in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided that the indemnity agreement contained in this
Section 2.8(b) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Holder, which consent shall not be unreasonably withheld;
provided, further, that in no event shall any indemnity under this Section
2.8(b) exceed the net proceeds from the offering received by such Holder upon
its sale of Registrable Securities included in the registration statement.
 
(c) Promptly after receipt by an Indemnified Person under this Section 2.8 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person will, if a claim in respect thereof is to be made
against any indemnifying party under this Section 2.8, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the indemnifying parties; provided that an Indemnified Person
shall have the right to retain separate counsel, and the reasonable fees and
expenses of such counsel shall be paid by the indemnifying party if
representation of such Indemnified Person by the counsel retained by the
indemnifying party would be inappropriate (in the opinion of the Indemnified
Person) due to actual or potential differing interests between such Indemnified
Person and any other party represented by such counsel in such proceeding,
provided that the indemnifying party in such event shall not be responsible for
the fees of more than one separate firm of attorneys (in addition to any local
counsel) for all Indemnified Persons that may be represented without conflict by
one counsel. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action, if materially
prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the Indemnified Person under this Section
2.8, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any Indemnified Person
otherwise than under this Section 2.8.
 
(d) If the indemnification provided for in this Section 2.8 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Person with
respect to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such Indemnified Person hereunder,
agrees to contribute to the amount paid or payable by such Indemnified Person as
a result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the Indemnified Person on the other in connection with the
Violation(s) that resulted in such loss, claim, damage or liability, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and of the Indemnified Person shall be determined by a court
of law by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the Indemnified Person and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. No person found guilty of
fraudulent misrepresentation (within the meaning of Section 11 (f) of the



10



--------------------------------------------------------------------------------

Act) shall be entitled to contribution hereunder from any person who was not
guilty of such fraudulent misrepresentation. In no event shall a Holder’s
obligation to contribute pursuant to this Section 2.8(d) exceed the net proceeds
from the offering received by such Holder upon its sale of Registrable
Securities included in the registration statement.
 
(e) The obligations of the Company and the Holders under this Section 2.8 shall
survive the completion of any offering of Registrable Securities under a
registration statement pursuant to this Section 2.
 
2.9. Lock-up and Permitted Transfers. At any time prior to the first anniversary
of the Closing Date, Investor shall not offer, sell, contract to sell or
otherwise dispose of any of the Investor Securities or any interest therein
without the written consent of the Company; provided, however, that the Investor
without the Company’s consent shall be permitted (a) to transfer all or part of
the Investor Securities (i) to the Company, as contemplated by Section 2.12 or
otherwise; (ii) to any other member of the Liberty Group (a “Permitted
Transferee”) provided that such member agrees with the Company to be bound
hereby with the same effect as if it were named herein in lieu of the Investor;
and (iii) in any transaction in which holders of Common Stock generally
participate or have the opportunity to participate pro rata, including, without
limitation, a merger, consolidation or binding share exchange involving the
Company or a tender or exchange offer for shares of the Company’s capital stock;
and (b) to pledge the Investor Securities to secure bona fide indebtedness,
provided that the transferee in the event of foreclosure agrees with the Company
to be bound hereby with the same effect as if it were named herein in lieu of
the Investor. Without limiting any other remedy that may be available to the
Company, failure of the Investor or any Permitted Transferee to comply with the
provisions of this Section 2.9 shall result in termination of the Company’s
obligations under Section 2.1 of this Agreement with respect to the affected
Investor Securities.
 
2.10. Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 2 may be assigned by a
Holder to a transferee of Registrable Securities (other than a competitor of the
Company or any of its subsidiaries, except that neither AT&T Corp. nor any of
its Affiliates shall be deemed a competitor for this purpose), provided that, in
the case of a transfer prior to the first anniversary of the Closing Date, such
transferee is a Permitted Transferee; and provided, further, that (i) the
transferor shall, within ten (10) days after such transfer, furnish to the
Company written notice of the name and address of such transferee or assignee
and the securities with respect to which such registration rights are being
assigned and (ii) such transferee shall agree with the Company in writing to be
subject to the terms and conditions of this Agreement to the extent then
applicable. No other assignment of the Investor’s or any Holder’s rights
hereunder shall be permitted, and the attempted or purported assignment in
violation of this provision shall be void.
 
2.11. Rule 144 Reporting. With a view to making available to the Holders the
benefits of certain rules and regulations of the SEC that permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its best efforts to:
 
(a) Make and keep public information available, as those terms are understood
and defined in SEC Rule 144 or any similar or analogous rule promulgated under
the Act, at all times;



11



--------------------------------------------------------------------------------

 
(b) File with the SEC, in a timely manner, all reports and other documents
required to be filed by the Company under the Act and the 1934 Act; and
 
(c) So long as a Holder owns any Registrable Securities, furnish such Holder
upon request a written statement by the Company as to its compliance with the
reporting requirements of SEC Rule 144 or any similar or analogous rule
promulgated under the Act, and of the 1934 Act, a copy of the most recent annual
or quarterly report of the Company and such other reports and documents as a
Holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing it to sell any such securities without registration.
 
2.12 Exchange. (a) The Company shall use its best efforts to ensure that no
later than the first anniversary of the Closing Date it shall have complied with
its covenant set forth in Section 2.13 and issued, registered, qualified under
applicable state securities laws, and caused to be listed or quoted on the
applicable of the Nasdaq National Market or The New York Stock Exchange or such
other national securities exchange or national securities association as is the
then principal market on which the Common Stock is listed or quoted, an
aggregate number of shares of Class B Common Stock at least equal to the number
of shares of Common Stock then listed or quoted on such market (“Equivalent
Float”). The date as of which the Equivalent Float is first achieved is referred
to as the “Trigger Date”. The Company shall notify the Investor of the Trigger
Date promptly and in any event within 2 business days after its occurrence.
 
(b) The Investor Securities shall be exchanged for shares of Class B Common
Stock at the Exchange Rate (as defined below) effective immediately prior to the
close of business on the trading day (the “Automatic Exchange Date”) immediately
following the expiration of the period of 60 consecutive trading days commencing
with the Trigger Date, provided that such exchange shall not be effected unless
the Trigger Date occurs on or prior to the first anniversary of the Closing. At
any time following the first anniversary of the Closing, but subject to the
Trigger Date having occurred and not earlier than the 30th trading day following
the Trigger Date, the Investor may deliver a written notice to the Company
requesting it to exchange its Investor Securities for shares of Class B Common
Stock at the Exchange Rate, in which event such exchange shall be effected
immediately prior to the close of business on the trading day (the “Elective
Exchange Date”, and together with the Automatic Exchange Date if the Trigger
Date occurs prior to the first anniversary of the Closing, the “Exchange Date”)
immediately following the expiration of the period of 30 consecutive trading
days commencing with the trading day on which such notice from the Investor is
given to the Company.
 
(c) On the Exchange Date or as soon as possible thereafter, the Investor shall
surrender the certificate or certificates for the Investor Securities, duly
endorsed or assigned to the Company or in blank, at the Company’s address for
notices as specified in Section 3.5. The Investor Securities shall be deemed to
have been exchanged immediately prior to the close of business on the Exchange
Date in accordance with the foregoing provisions, and the person or persons
entitled to receive the Class B Common Stock issuable upon such exchange shall
be treated for all purposes as the recordholder or holders of such Class B
Common Stock at such time.
 
(d) As promptly as practicable on or after the Exchange Date, the Company shall
issue and deliver at such office a certificate or certificates for the number of
full shares of



12



--------------------------------------------------------------------------------

Class B Common Stock issuable upon such exchange based on the Exchange Rate, as
defined below, together with a cash payment in lieu of any fraction of a share
of Class B Common Stock (based on the same fraction of the price determined
pursuant to clause (y) of the definition of Exchange Rate below), to the person
or persons entitled to receive the same.
 
The “Exchange Rate” shall be the number of shares of Class B Common Stock to be
delivered in exchange for each share of Common Stock surrendered by the
Investor. The Exchange Rate shall be equal to the number obtained by dividing
(x) the Average Market Price per share of Common Stock for the 30 consecutive
trading days ending on the trading day immediately preceding the Exchange Date
by (y) the Average Market Price per share of Class B Common Stock for the 30
consecutive trading days ending on the trading day immediately preceding the
Exchange Date. “Average Market Price” of a share of Common Stock or Class B
Common Stock, as applicable, means the average (rounded to the nearest 1/10,000)
of the volume weighted averages (rounded to the nearest 1/10,000) of the trading
prices of the applicable security on the principal market on which shares of the
applicable security are then listed or quoted (whether the Nasdaq National
Market, The New York Stock Exchange or another national securities exchange or
association) as reported by Bloomberg Financial Markets (or such other source as
the Investor and the Company shall agree) for the relevant 30 trading day
period.
 
(e) The Company shall not declare a dividend or make a distribution on, or
reclassify, subdivide or combine, the Class B Common Stock or the Common Stock
or take any other action with respect to the Class B Common Stock or the Common
Stock of the kind that would typically require an adjustment to the conversion
price or conversion rate of a convertible security, if the “ex” date, record
date, payment date or effective date for such event would occur during the
period during which the Exchange Rate is established, and will not effect
repurchases of Class B Common Stock or Common Stock in the market, or announce
its intention to effect repurchases of any such securities, during such period.
The Investor will not effect market purchases of the Common Stock or Class B
Common Stock during the period the Exchange Rate is established, provided, in
the case of the period related to the Automatic Exchange Date, that it has been
notified of the occurrence of the Trigger Date.
 
2.13 Amendment to Restated Certificate of Incorporation. As soon as practicable
after the execution of this Agreement, the Company and its Board of Directors
shall:
 
(a) Take all action necessary in accordance with applicable law, the Company’s
Restated Certificate of Incorporation and the Company’s By-laws to obtain the
requisite approval of the Company’s stockholders for the adoption of the
Certificate of Amendment to the Company’s Restated Certificate of Incorporation
(the “Charter Amendment”), in the form annexed hereto as Exhibit A, which shall
be authorized by the Board of Directors to, among other things, establish the
terms of the Class B Common Stock; and
 
(b) File the Charter Amendment with the Secretary of State of the State of
Delaware.



13



--------------------------------------------------------------------------------

 
Section 3. Miscellaneous.
 
3.1 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and permitted assigns
of the parties hereto. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto or their
respective successors and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement. Nothing contained herein
shall be construed as permitting any transfer of any securities of the Company
in violation of any applicable law or agreement.
 
3.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York. The Investor and the
Company hereby submit to the nonexclusive jurisdiction of the United States
District Court for the Southern District of New York and of any New York State
court sitting in New York City for purposes of all legal proceedings arising out
of or relating to this Agreement and the transactions contemplated hereby. The
Investor and the Company irrevocably waive, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
 
3.3 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.
 
3.4 Captions and Headings. The captions and headings used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
3.5 Notices. Unless otherwise provided, any notice or other communication
required or permitted to be given or effected under this Agreement shall be in
writing and shall be deemed effective upon (i) personal or facsimile delivery to
the party to be notified, (ii) one business day after deposit with an
internationally recognized courier service, delivery fees prepaid, or (iii)
three business days after deposit with the U.S. mail, return-receipt requested,
postage prepaid, and in each case, addressed to the party to be notified at the
following respective addresses, or at such other addresses as may be designated
by written notice; provided that any notice of change of address shall be deemed
effective only upon receipt.
 
If to the Company:
 
IDT Corporation
520 Broad Street
Newark, New Jersey 07102
Attn: Hal Brecher
Fax: (201) 928-2885



14



--------------------------------------------------------------------------------

 
with a copy to:
 
Sullivan & Cromwell
125 Broad Street
New York, New York 10004
Attn: Robert S. Risoleo
Fax: (212) 558-1600
 
If to the Investor:
 
Liberty Media Corporation
9197 South Peoria Street
Englewood, Colorado 80112
Attn: Legal Department
Telephone: (720) 875-5400
Fax: (720) 875-5382
 
with a copy to:
 
Baker Botts L.L.P.
599 Lexington Avenue
New York, New York 10022
Attn: Elizabeth M. Markowski
Telephone: (212) 705-5000
Fax: (212) 705-5125
 
3.6 Amendments and Waivers. The provisions of Sections 2.9, 2.12 and 2.13 of
this Agreement and the provisions of this sentence may be amended, and the
observance of any such provision may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of each of the Company and the Investor. The remaining
provisions of this Agreement, including the provisions of this sentence, may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company has obtained written
consent of Holders owning in the aggregate at least S 1 of the outstanding
Registrable Securities affected by such amendment, modification, supplement,
waiver or departure.
 
3.7 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provisions shall be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
3.8 Entire Agreement. This Agreement (together with the agreements referenced
herein) contains the entire understanding of the parties hereto with respect to
the subject matter contained herein, and supersedes and cancels all prior
agreements, negotiations, correspondence, undertakings and communications of the
parties, oral or written, respecting such subject matter. There are no
restrictions, promises, representations, warranties, agreements or undertakings
of



15



--------------------------------------------------------------------------------

any party hereto with respect to the matters contemplated hereby, other than
those set forth herein or made hereunder.
 
3.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, THE SECURITIES OR THE SUBJECT MATTER HEREOF. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING,
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. THIS SECTION 3.9 HAS BEEN FULLY DISCUSSED
BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS SHALL NOT BE SUBJECT TO ANY
EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS TO (OR ASSIGNMENTS OF) THIS
AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL (WITHOUT A JURY) BY THE COURT.
 
[Signatures on the following page.]



16



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Lock-up, Registration Rights
and Exchange Agreement as of the date first above written.
 
IDT CORPORATION
By:
 

--------------------------------------------------------------------------------

   
Name:  
Title:    

 
LIBERTY MEDIA CORPORATION
By:
 
/s/ Charles Y. Tanabe

--------------------------------------------------------------------------------

   
Name:  Charles Y. Tanabe
Title:    Senior Vice President



17



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Lock-up, Registration Rights
and Exchange Agreement as of the date first above written.
 
IDT CORPORATION
By:
 
/s/    Howard Jonas        

--------------------------------------------------------------------------------

   
Name:  Howard S. Janas
Title:    Chief Executive Officer

 
LIBERTY MEDIA CORPORATION
By:
 

--------------------------------------------------------------------------------

   
Name:  
Title:    



18



--------------------------------------------------------------------------------

 
EXHIBIT A
 
FORM OF CERTIFICATE OF AMENDMENT TO RESTATED CERTIFICATE
OF INCORPORATION OF IDT CORPORATION



19



--------------------------------------------------------------------------------

 
CERTIFICATE OF AMENDMENT
TO THE
RESTATED CERTIFICATE OF INCORPORATION
OF IDT CORPORATION
 
(pursuant to Section 242 of the Delaware General Corporation Law)
 
IDT Corporation, a Delaware corporation, hereby certifies as follows:
 
1. The name of the corporation is IDT Corporation (hereinafter the
“Corporation”).
 
2. The Corporation’s Certificate of Incorporation was initially filed with the
Secretary of State of the State of Delaware on December 22, 1995 and a Restated
Certificate of Incorporation was filed on February 7, 1996.
 
3. The Restated Certificate of Incorporation of the Corporation is hereby
amended by deleting the preamble of Article Fourth thereof and replacing it with
the following:
 
“FOURTH: The aggregate number of shares of all classes of capital stock which
the Corporation shall have the authority to issue is two hundred and forty five
million (245,000,000) shares, consisting of (a) 100,000,000 shares of common
stock, par value $0.01 per share (“Common Stock”), (b) 35,000,000 shares of
Class A Common Stock, par value $0.01 per share (the “Class A Stock”), (c)
100,000,000 shares of Class B Common Stock, par value $0.01 per share (the
“Class B Stock”, and collectively, such Common Stock, Class A Stock and Class B
Stock are referred to herein as the “Common Shares”), and (d) 10,000,000 shares
of preferred stock, par value $0.01 per share (“Preferred Stock”).”
 
4. The Restated Certificate of Incorporation of the Corporation is hereby
further amended by deleting Sections 1(h), 2(a), 2(b), 2(c), 2(d), 2(e)(6) and
2(f) of Article Fourth and replacing them with the following:
 
“1. Preferred Stock
 
(h) the limitations and restrictions, if any, to be effective while any shares
of such series are outstanding upon the payments of dividends or the making of
other distributions on, and upon the purchase, redemption or other acquisition
by the Corporation of, the Common Stock, the Class A Stock, the Class B Stock or
shares of stock of any other class or any other series of this class;”
 
“2. Common Stock, Class A Stock and Class B Stock
 
(a) General. Except as hereinafter expressly set forth in Section 2, and subject
to the rights and preferences of the holders of Preferred Stock at any time
outstanding, the Class A Stock, Class B Stock and the Common Stock, all of which
are classes of common stock, shall have the same rights and privileges and shall
rank equally, share ratably and be identical in respects as to all matters,
including rights in liquidation.



20



--------------------------------------------------------------------------------

 
(b) Voting Rights. Except as otherwise provided in this Restated Certificate of
Incorporation or as expressly provided by law, and subject to any voting rights
provided to holders of Preferred Stock at any time outstanding, the Common
Shares have exclusive voting rights on all matters requiring a vote of the
Corporation.
 
The holders of Common Stock shall be entitled to one vote per share on all
matters to be voted on by the stockholders of the Corporation. The holders of
Class A Stock shall be entitled to three votes per share on all matters to be
voted on by the stockholders of the Corporation. The holders of Class B Stock
shall entitled to one-tenth (1/10) of a vote per share on all matters to be
voted on by the stockholders of the Corporation.
 
Except as otherwise provided in this Restated Certificate of Incorporation or as
required by law, and subject to any voting rights provided to holders of
Preferred Stock at any time outstanding, the holders of shares of Class A Stock,
the holders of shares of Class B Stock and the holders of shares of Common Stock
shall vote together as one class on all matters submitted to a vote of
stockholders of the Corporation.
 
(c) (1) Dividends and Distributions. Subject to the rights of the holders of
Preferred Stock, and subject to any other provisions of this Restated
Certificate of Incorporation, as it may be amended from time to time, holders of
Class A Stock, holders of Class B Stock and holders of Common Stock shall be
entitled to receive such dividends and other distributions in cash, in property
or in shares of the Corporation as may be declared thereon by the Board of
Directors from time to time out of assets or funds of the Corporation legally
available therefor; provided. however, that no cash, property or share dividend
or distribution may be declared or paid on the outstanding shares of any of the
Class A Stock, the Class B Stock or the Common Stock unless an identical per
share dividend or distribution is simultaneously declared and paid on the
outstanding shares of the other classes of common stock; provided, further.
however, that a dividend of shares may be declared and paid in Class A Stock to
holders of Class A Stock, in Class B Stock to holders of Class B Stock and in
Common Stock to holders of Common Stock if the number of shares paid per share
to holders of Class A Stock, to holders of Class B Stock and to holders of
Common Stock shall be the same. If the Corporation shall in any manner
subdivide, combine or reclassify the outstanding shares of Class A Stock, Class
B Stock or Common Stock, the outstanding shares of the other classes of common
stock shall be subdivided, combined or reclassified proportionately in the same
manner and on the same basis as the outstanding shares of Class A Stock, Class B
Stock or Common Stock, as the case may be, have been subdivided, combined or
reclassified.
 
(2) Consideration in Merger and Similar Transactions. The Corporation shall not
be a party to a merger, consolidation, binding share exchange, recapitalization,
reclassification or similar transaction (whether or not the Corporation is the
surviving or resulting entity) (an “Extraordinary Transaction”),



21



--------------------------------------------------------------------------------

 
unless the per share consideration, if any, that the holders of Common Stock and
Class B Stock receive in connection with such Extraordinary Transaction or are
entitled to elect to receive in such Extraordinary Transaction is the same as
the per share consideration that the holders of the other of such classes of
common stock are entitled to receive or elect to receive in connection with the
Extraordinary Transaction.

 
(d) Optional Conversion.
 
(1) The shares of Common Stock and Class B Stock are not convertible into or
exchangeable for shares of Class A Stock.
 
(2) Each share of Class A Stock may be converted, at any time and at the option
of the holder thereof, into one fully paid and nonassessable share of Common
Stock.
 
(3) Each share of Class B Stock may be converted, at any time and at the option
of the Corporation, into one fully paid nonassessable share of Common Stock
provided that all shares of Class B Stock are so converted.”
 
“(e) Mandatory Conversion.
 
(6) This Section 2(e) may not be amended without the affirmative vote of holders
of the majority of the shares of the Class A Stock, the affirmative vote of
holders of the majority of the shares of the Class B Stock and the affirmative
vote of holders of the majority of the shares of the Common Stock, each voting
separately as a class.”
 
“(f) Conversion Procedures.
 
(1) Each conversion of shares pursuant to Section 2(d) hereof will be effected
by the surrender of the certificate or certificates, duly endorsed, representing
the shares to be converted at the principal office of the transfer agent of the
Class A Stock, in the case of conversion pursuant to Section 2(d)(2), or of the
Class B Stock, in the case of conversion pursuant to Section 2(d)(3), at any
time during normal business hours, together with a written notice by the holder
stating the number of shares that such holder desires to convert and the names
or name in which he wishes the certificate or certificates for the Common Stock
to be issued. Such conversion shall be deemed to have been effected as of the
close of business on the date on which such certificate or certificates have
been surrendered, and at such time, the rights of any such holder with respect
to the converted shares of such holder will cease and the person or persons in
whose name or names the certificate or certificates for shares are to be issued
upon such conversion will be deemed to have become the holder or holders of
record of such shares represented thereby.
 
Promptly after such surrender, the Corporation will issue and deliver in
accordance with the surrendering holder’s instructions the certificate or
certificates for the Common Stock issuable upon such conversion and a
certificate representing any Class A Stock, in the case of conversion pursuant
to Section 2(d)(2) which was represented by the certificate or



22



--------------------------------------------------------------------------------

 
certificates delivered to the Corporation in connection with such conversion,
but which was not converted.

 
(2) The issuance of certificates upon conversion of shares pursuant to Section
2(d) hereto will be made without charge to the holder or holders of such shares
for any issuance tax (except stock transfer tax) in respect thereof or other
costs incurred by the Corporation in connection therewith.
 
(3) The Corporation shall at all times reserve and keep available out of its
authorized but unissued shares of Common Stock or its treasury shares, solely
for the purpose of issuance upon the conversion of the Class A Stock and the
Class B Stock, such number of shares of Common Stock as may be issued upon
conversion of all outstanding Class A Stock and the Class B Stock.
 
(4) Shares of the Class A Stock and Class B Stock surrendered for conversion as
above provided or otherwise acquired by the Corporation shall be cancelled
according to law and shall not be reissued.
 
(5) All shares of Common Stock which may be issued upon conversion of shares of
Class A Stock and Class B Stock will, upon issue, be fully paid and
nonassessable.”
 
5. The Restated Certificate of Incorporation of the Corporation is hereby
further amended by deleting the first sentence to Article Fifth and replacing it
with the following:
 
“FIFTH: The business and affairs of the Corporation shall be managed by or under
the direction of a Board of Directors consisting of not less than three (3) and
not. more than seventeen (17) directors, the .exact number of which shall be
fixed from time to time by the Board of Directors.”



23



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Corporation has caused this Certificate of Amendment to
be executed on its behalf this              day of             , 2000.
 
IDT CORPORATION
By:
 

--------------------------------------------------------------------------------

   
Name:  
Title:    



24